DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	This application is a continuation of U.S. Application No. 15/411,585 filed on January 20, 2017, now abandoned, which is a continuation of U.S. Application No. 14/207,077 filed on March 12, 2014, now abandoned which is a continuation of U.S. Application No. 12/903,131 filed on October 12, 2010, now abandoned which is a continuation of U.S. Application No. 11/602,813 filed November 21, 2006, now abandoned which claims priority from U.S. Provisional Application No. 60/739,281, filed on November 23, 2005.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 7,462,626 B2 (Provided on IDS 04/06/2022)  in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct.


Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 7,375,111 B2 (Provided on IDS 04/06/2022) in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct.
 
Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 8,318,788 B2 (Provided on IDS 04/06/2022) in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct.
 
Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of U.S. Patent No. 8,916,195 B2 (Provided on IDS 04/06/2022) in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct.

Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of U.S. Patent No. 9,107,837 B2 (Provided on IDS 04/06/2022) in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct.

Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-31 of U.S. Patent No. 8,815,889 B2 (Provided on IDS 04/06/2022) in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct.

Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-31 of U.S. Patent No. 8,722,085 B2 (Provided on IDS 04/06/2022) in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct.

Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of U.S. Patent No. 9,125,868 B2 (Provided on IDS 04/06/2022) in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct.

Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 9,248,123 B2 (Provided on IDS 04/06/2022) in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct.

Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 of U.S. Patent No. 8,969,371 B1 (Provided on IDS 04/06/2022) in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct.

Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 of U.S. Patent No. 9,119,850 B2 (Provided on IDS 04/06/2022) in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct.
 
Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 9,633,575 B2 (Provided on IDS 04/06/2022) in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct. 

Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 9,801,875 B2 (Provided on IDS 04/06/2022) in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct.

Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,231,964 B2 in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct.

Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7 of U.S. Patent No. 11,278,544 B2 in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct.

Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of U.S. Patent No. 11,139,056 B2 in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct.

Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 11,033,543 B2 in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct.

Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,828,294 B2 in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct.

Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,835,527 B2 in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).  
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
The cited patent claims treating overweight or obesity comprising administering a combination of bupropion and naltrexone.
The difference between the cited claims of the instant application and the cited claims of the patent is that the instant application specifically claims reducing food cravings whereas the patents claim treatment of overweight or obese individuals.
However, it would have been obvious to a person of ordinary skill in the art that reducing food cravings (as claimed in the instant application) would necessarily result in decreased food consumption and thus treatment of obesity or overweight as claimed in the cited patents.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in the cited patents for treating obesity and overweight which comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods, since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1, Bernstein 2 and Zimmerman.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
Therefore, the cited claims of the instant application and the cited claims of the cited patent are not mutually exclusive and thus not patentably distinct.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weber et al. U.S. Publication No. 2004/0254208 A1 (Provided on IDS 04/06/2022) (equivalent to WO 2004/096201 A1 (Provided on IDS 04/06/2022)) in view of Bernstein U.S. Publication No. 2002/0198227 A1 (Provided on IDS 04/06/2022) (Bernstein 1); Bernstein U.S. Patent No. 5,716,976 (Provided on IDS 04/06/2022) (Bernstein 2); and Zimmerman et al. (1997, Biol Psychiatry, 41, pages 474-749).
Claims 35-51 of the instant application claim a method of reducing food cravings in a patient suffering therefrom, comprising administering a daily dose of naltrexone or a pharmaceutically acceptable salt thereof and bupropion or a pharmaceutically acceptable salt thereof to the patient for a period of at least 4 weeks in an amount that is effective to reduce food cravings.  
Weber et al. teaches compositions for affecting weight loss comprising a first compound and a second compound, where the first compound is an opioid antagonist and the second compound causes increased agonism of a melanocortin 3 receptor (MC3-R) or a melanocortin 4 receptor (MC4-R) compared to normal physiological conditions (see abstract).  Weber et al. further teach methods of affecting weight loss, increasing energy expenditure, increasing satiety, or suppressing the appetite of an individual comprising identifying an individual in need thereof and treating that individual by antagonizing opioid receptor activity and enhancing -MSH activity (see abstract).
Weber et al. specifically teach administering a first compound that is an opioid antagonist and a second compound that enhances -MSH activity [0064].  Weber et al. teach that naltrexone is a suitable -opioid receptor antagonist [0071].  Weber et al. teach that the first and second compound can be administered simultaneously [0062] and [0192], or the first compound can be administered prior to the second compound [0062] and [0193], or the first compound can be administered subsequent to the second compound [0062] and [0194]. Weber et al. teach that the composition can be formulated for sustained release [0092]. Weber et al. teaches that additionally, the compounds may be delivered using a sustained-release system [0107].  Weber et al. also teach that the dosage may be a single one or a series of two or more given in the course of one or more days, as is needed by the patient [0110].  Weber et al. further teach that an individual is given a pharmaceutical composition comprising a combination of two or more compounds to affect weight loss and each compound can be a separate chemical entity or the two compounds may be joined together by a chemical linkage, such as a covalent bond, so that the two different compounds form separate parts of the same molecule [0049] and [0066].  Thus Weber et al. teach the combination of a first and second compound in a single dosage form.      
Weber et al. further teaches that the compounds will be administered for a period of continuous therapy, for example a week or more, or for months or years [0111].  Weber teaches that the individuals are monitored for a period of months and it is recommended that the dosage be adjusted so that each individual loses weight at a rate of 10% of initial weight every 6 months [0211].                                                                                                                                                                                                                                                                                                                                                                                                                              
Weber et al. specifically teach the combination of bupropion and naltrexone in examples 5 and 7 on page 20.   Weber et al. further teach that a multi-faceted combination therapy approach is provided to address the problem of weight loss and that it addresses not just single molecules, messengers, or receptors, but instead acts on multiple points in the feeding and satiety pathway such as increasing concentration of -MSH in the CNS by stimulating the release of -MSH, suppressing its metabolism, reducing the antagonism of its interaction at MC3/4-R, and suppressing any feedback mechanisms that slow or stop its release [0019].  Weber et al. further teach that the compositions achieve one or more of these functions and that a combination of two or more of the compounds disclosed results in a synergistic effect that affects weight loss more quickly and on a more permanent basis [0019].  
Weber et al. further teaches treating an individual having a body mass index (BMI) greater than 25, 30 and 40 [0040].  Weber et al. further teaches treating an individual having a BMI of less than 25 wherein it may be beneficial for health or cosmetic purposes to affect weight loss, thereby reducing the BMI even further [0040].  Weber et al. further teaches that although the exact dosage will be determined on a drug by drug basis, in general the daily dosage regimen for an adult human patient may be an oral dose between 0.1 mg and 500 mg, and preferably between 1 mg and 250 mg for each ingredient [0111].  Weber et al. further teaches that the compounds will be administered for a period of continuous therapy, for example for a week or more, or for months or years [0111].
Weber et al. does not specifically teach that the combination reduces food cravings.  Weber et al. does not teach treating a pregnant patient.  Weber et al. does not teach the specific dosages as claimed.
Although Weber et al. does not specifically teach that the combination reduces food cravings, Weber et al. teach that the composition suppresses the appetite of an individual as well as increases satiety.  Thus it would have been obvious to a person of ordinary skill in the art that the combination would reduce food cravings as the combination will result in decreased consumption of food since the appetite of an individual will be suppressed and satiety increased.  
Furthermore, Bernstein 1 teaches methods for curbing dietary cravings in a patient, typically diabetic or obese by the administration of a low dose of naltrexone to the patient (see abstract).  Bernstein 1 further teaches a method that has a high success rate in curbing appetite, and especially carbohydrate cravings in patients by administering the patient a low dose of naltrexone [0015].  Bernstein 1 further teaches that naltrexone is preferably taken before any event, such as a meal, to prevent carbohydrate cravings during the meal and in a restaurant at a time to prevent over-ordering [0022].
Bernstein 2 teaches methods for alleviating carbohydrate addiction by the administration of anorexients (abstract).  Bernstein 2 teaches that anorexients refer to prescription or non-prescription medication, amino acids, and herbal preparations that can reduce or eliminate carbohydrate craving (column 3 lines 3-10).  Bernstein 2 further teaches suitable anorexients that can reduce or eliminate carbohydrate craving including dopamine and norepinephrine agonists such as Wellbutrin® (bupropion) (column 5 lines 17-25).  Thus Bernstein 2 teaches that bupropion reduces food cravings, specifically craving for carbohydrates.
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in Weber et al. that comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings since the composition contains naltrexone as well as bupropion which were known at the time of the instant invention to reduce food cravings as taught by Bernstein 1 and Bernstein 2.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings since the composition contains naltrexone, which is known to reduce food cravings and bupropion which is also known to reduce food cravings.
With respect to the limitation of reducing cravings for carbohydrates, sweets and fats, both Bernstein 1 and 2 teach that naltrexone and bupropion reduce carbohydrate cravings which includes cravings for starch and sugar.  Thus reducing craving for carbohydrates and sweets is rendered obvious.  
In addition, Zimmerman teaches administration of naltrexone to patients who had daily episodic food craving for chocolate, cookies, custard, ice cream and potato chips (page 747).  Zimmerman et al. teaches that all affected patients reported a dramatic decrease in frequency and severity of food craving within a few days on naltrexone (page 748).  Zimmerman et al. teaches that the observed hunger and craving for sweet, fatty foods resembles that seen after low-dose administration of exogenous opiates and could be largely reversed by naltrexone (page 748).  
Accordingly, it would have been obvious to a person of ordinary skill in the art that the composition disclosed in Weber et al. that comprises bupropion and naltrexone would in addition to suppressing the appetite of an individual and increasing satiety, reduce food cravings specifically for sweet and fatty foods since the composition contains naltrexone which was known at the time of the instant invention to reduce food cravings specifically food cravings for sweet and fatty foods as taught by Zimmerman et al.  Thus it would have been obvious to a person of ordinary skill in the art to administer the composition disclosed in Weber et al. (naltrexone and bupropion) with a reasonable expectation of success in reducing food cravings for sweet and fatty foods since the composition contains naltrexone, which is known to reduce food craving for sweet and fatty foods.
With respect to the specific amounts as claimed, Weber et al. teaches a range of amounts in which the claimed amounts fall within.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  Furthermore, it is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Although Weber et al. does not teach treating a pregnant individual, Weber et al. teaches treating all obese patients in need thereof.  Since pregnant individuals can also be obese, treating a pregnant individual is also contemplated by the teachings of Weber et al.  Thus in the absence of secondary considerations, treating a pregnant individual as claimed is rendered obvious in view of the cited prior art teachings.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 35-51 are rejected.  Claims 1-34 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM